DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9-2-21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 -20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of copending Application No. 17/357,513 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 10 is anticipated by claim 8 in ‘513.
Claim 11 is anticipated by claim 8 in ‘513.
Claim 12 is anticipated by claim 8 in ‘513.
Claim 13 is anticipated by claim 11 in ‘513.
Claim 14 is anticipated by claim 8 in ‘513.
Claim 15 is anticipated by claim 11 in ‘513.
Claim 16 is anticipated by claim 11 in ‘513.
Claim 17 is anticipated by claim 15 in ‘513.
Claim 18 is anticipated by claim 18 in ‘513.
Claim 19 is anticipated by claim 19 in ‘513.
Claim 20 is anticipated by claims  8 and 20 in ‘513.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20   of copending Application No. 17/357,513  in view of Wylezinski US Patent Application Publication No.  2008/0073941.
Claim 1 in the instant application is distinguishable from the limitations addressed in double patenting grounds of rejection above by its recitation of details of a cargo transport rear frame. More specifically claim 1 is distinguishable by its recitation of a pair of posts in the height direction with an upper cross member extending between the posts at their upper ends and the bolster connected to the posts at their lower ends.
The Wylezinski publication discloses the rear frame of a cargo transport trailer. The rear frame includes a bottom bolster (206), two vertical posts (204; see paragraph #3) and an upper member (see paragraph #3) forming a cargo opening on the trailer.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to employ the bolster claimed in copending Application No. 17/357,513  as modified in said immediately above double patenting rejection, with a pair of posts and upper cross member as taught by Wylezinski to form a cargo opening on a vehicle transport with an integral stronger impact resistant bolster.

Re claim 2, inherently a sheet metal as claimed in ‘513 has a plane, see claim 1.
Re claim 3, claim 3 in the instant application recites the embossed relief includes a surround taillight portion. Claim 3 in '513 recites second and third portions of the relief are on either over or under the taillight mounts opposite a first portion of the relief converging together (to surround) the taillight mounts.
Re claim 4, see claim 8 in "513 wherein the relief is claimed as extending from left to right on the sheet metal stamping.
Re claim 5, see claim 11 in '513.
Re claim 6, see claims 13 and 14 in '513.
Re claim 7, see claims 13 and 14 in "513.
Re claim 8, see claim 15 in "513.
Re claim 9, see claim 7 in "513.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,072,369.
Claim 1 is anticipated by claim 1 in ‘369.
Claim 2 is anticipated by claim 1 in ‘369.
Claim 3 is anticipated by claim 1 in ‘369.
Claim 4 is anticipated by claim 1 in ‘369.
Claim 5 is anticipated by claim 1 in ‘369.
Claim 6 is anticipated by claim 3 in ‘369.
Claim 7 is anticipated by claim 4 in ‘369.
Claim 8 is anticipated by claim 5 in ‘369.
Claim 9 is anticipated by claim 6 in ‘369.
Claim 10 is anticipated by claim 7 in ‘369.
Claim 11 is anticipated by claim 7 in ‘369.
Claim 12 is anticipated by claim 7 in ‘369.
Claim 13 is anticipated by claim 7 in ‘369.
Claim 14 is anticipated by claim 7 in ‘369.
Claim 15 is anticipated by claim 7 in ‘369.
Claim 16 is anticipated by claim 4 in ‘369.
Claim 17 is anticipated by claim 5 in ‘369.
Claim 18 is anticipated by claim 1 in ‘369.
Claim 19 is anticipated by claim 6 in ‘369.
Claim 20 is anticipated by claim 1 in ‘369.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,110,972 in view of Wylezinski US Patent Application Publication No.  2008/0073941.
Claim 1 in the instant application is distinguishable from claims 1-14 in ‘972 by its recitation of details of a cargo transport rear frame. More specifically claim 1 is distinguishable by its recitation of a pair of posts in the height direction with an upper cross member extending between the posts at their upper ends and the bolster connected to the posts at their lower ends.
The Wylezinski publication discloses the rear frame of a cargo transport trailer. The rear frame includes a bottom bolster (206), two vertical posts (204; see paragraph #3) and an upper member (see paragraph #3) forming a cargo opening on the trailer.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to employ the invention claimed in U.S. Patent No. 11,110,972 with a pair of posts and upper cross member as taught by Wylezinski to form a cargo opening on a vehicle transport with an integral stronger resistant bolster.
Claim 2 is disclosed in claim 1 in ‘972.
Claim 3 is disclosed in claim 1 in ‘972.
Claim 4 is disclosed in claim 1 in ‘972.
Claim 5 is disclosed in claim 8 in ‘972.
Claim 6 is disclosed in claim 9 in ‘972.
Claim 7 is disclosed in claim 10 in ‘972.
Claim 8 is disclosed in claim 5 in ‘972.
Claim 9 is disclosed in claim 4 in ‘972.
Claim 10 is disclosed in claim 1 in ‘972.
Claim 11 is disclosed in claim 1 in ‘972.
Claim 12 is disclosed in claim 1 in ‘972.
Claim 13 is disclosed in claim 1 in ‘972.
Claim 14 is disclosed in claim 1 in ‘972.
Claim 15 is disclosed in claim 9 in ‘972.
Claim 16 is disclosed in claim 10 in ‘972.
Claim 17 is disclosed in claim 5 in ‘972.
Claim 18 is disclosed in claim  5 in ‘972.
Claim 19 is disclosed in claim 4 in ‘972.
Claim 20 is disclosed in claim 1 in ‘972.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perarnau-Ramos US Patent No.   7,703,820.
Perarnau-Ramos discloses a rear bolster (10) for a cargo transport rear frame, the rear bolster comprising:

(claim 11) a sheet metal stamping (see col. 2 lines 35-39) including: a base surface (top surfaces of flanges 13 in figure 3) having lateral outboard ends (see figure 2) spaced in a width direction and having a top edge and a bottom edge spaced in a height direction (edges of flanges 13 in figure 2); a first side facing in a forward direction (opposite side of bumper shown in figure 2) that is perpendicular to both the width and height directions; a second side facing in a rearward direction to be exposed to a rear side of the cargo transport rear frame having the rear bolster(see col. 3 lines 35-38 wherein bumper/bolster is discloses being for rear of vehicle); and a relief embossed in the rearward direction (ll) from the base surface to form a loading dock engagement feature configured to withstand repeated loading dock impacts (see col 2, lines 27- 32 wherein the bumper is disclosed as being made from steel which inherently may absorb repeated loading dock impacts).

In regard to claim 12, the base surface (top surfaces of flanges 13 in figure 3) defines a plane extending in the width and height directions (the original blank shown in figure 1 is flat planar sheet metal).

In regard to claim 13, Perarnau-Ramos discloses taillight mounts (15) at each end, and wherein the embossed relief (ll)includes a taillight surround portion (openings 15 are completely surrounded by embossed relief 11) extending at least partially around the taillight mount at each of the outboard ends.

In regard to claim 14, Perarnau-Ramos discloses embossed relief (11) that includes an additional central connecting portion extending directly from inboard ends of both the taillight surround portions  (the relief 11 extends from one end to the other end of the bumper).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-4, 8, 11-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al US Patent Application Publication No. 2004/0061357 in view of YU (LIFAN INDUSTRY GROUP CO)  CN 202271938 and Perarnau-Ramos et al US Patent No. 7,703,820.
The Long et al publication discloses a bolster 24 comprising:
(claim 1) a base surface (unnumbered vertical surface of bolster 24)) and a (unnumbered in figure 4) top horizontal panel of the bolster 24 bent forward from the exterior vertical base surface; a side facing rearward and a side facing forward (inherently has an opposite side facing forward)with a relief (30). The rear frame posts, upper member and bolster are fabricated with extruded aluminum. The embossed relief guards surrounding the taillights are made from sheet aluminum, see paragraph #11.

(independent claim 11) See all the limitations in Long et al as applied above for claim 1. In addition Long et al discloses the following limitations recited in claim 11 that are not recited in claim 1. Long et al discloses a trailer transport rear frame (see figure 2). The rear frame includes a pair of posts (26), an upper cross member (22) wherein the bolster (24) extends between the lower ends of the posts to define a cargo opening.

The claimed invention of both independent claim 1 and independent claim 11 are different from Long's rear frame bolster by the recitation of the base surface having an embossed (stamped) relief from a monolithic metal sheet of uniform thickness.
The Yu publication discloses a vehicle bumper in Figure 1 stamped from monolithic sheet of metal having uniform thickness. A stamped bumper cross-section is shown in figure 2, the stamping includes an upper panel 2 that is bent towards the vehicle. The stamping process is described as an improvement upon the prior method of constructing the bumper from two plates and welding them together, see paragraph #2 of the English translation. Perarnau-Ramos et al, in col. 2 lines 9-14 and 35-41, describes stamping a bumper to have grooves formed from a sheet metal blank.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the
effective filing date of the instant application to have made Long et al's base surface, additional panel and relief by stamping them from a metal of uniform thickness as taught by Yu and Peranau Ramos to reduce manufacturing costs.

In regard to claims 2, Long et al's base surface defines a plane extending in the width and height directions.

In regard to claims 3 and 11, Long et al's discloses a pair of widthwise-spaced outboard ends, each of the outboard ends including a taillight mount(35, 35), and wherein the embossed relief includes a taillight surround portion (32) extending at least partially around the taillight mount at each of the outboard ends.

In regard to claims 4 and 12, Long et al's discloses an embossed relief having a central connecting portion (34) extending directly from inboard ends of both of the taillight surround portions

In regard to claims 8 and 17, Peranau Ramos teaches a curved rear end profile in cross-section at 12 in figure 3. Peranau Ramos et al, in col. 2 line 51 - col. 3 describes stamping the bumper to have different cross sections at different locations on the bumper to locally reinforce selected areas of the bumper. It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have made Long et al's embossed relief surrounding the taillights to be curved as taught by Peranau-Ramos for greater resistance to impact forces.

12.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al US Patent Application Publication No. 2004/0061357 in view of YU (Lifan Industry Group Co) CN 202271938 and Perarnau-Ramos et al US Patent No. 7,703,820 as applied to claim 1 and 10 above, and further in view of Omura et al US Patent No. 7,025,396
	Long, Yu and Perarnau-Ramos meet the claim limitations as applied above. 
	The claimed invention is distinguishable from Long as modified by Yu and Perarnau-Ramos by its recitation of the frame bolster having a backing plate the reinforces the first side that covers a portion of the relief.
	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate the Omura teaching of having a backing plate (see 46; col. 3 lines 52-56) behind the embossed relief on Long et al's bolster as modified by Yu and Perarnau-Ramos so as to reinforce the bolster against impacts.

13 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612